DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “80” and “91” have been used to designate both a part in the interior of the oven at Fig. 1A and an oven in Fig. 2 for reference number “80”.  For “91” Fig. 1B has a top dispenser and Fig. 3 has a microwave housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: For Fig. 1B 64, 65 and 88 and for Fig. 8B 412.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “low-surface energy resins” and “hybrid inorganic organofunctional POSS resins, fluorinated oligomeric polysiloxane, organofunctional oligomeric poly siloxane, hybrid inorganic organofunctional oligomeric poly siloxane, fluorinated organofunctional silicone copolymers, organofunctional silicone polymers, hybrid inorganic organofunctional silicone polymers, organofunctional silicone copolymers, hybrid inorganic organofunctional silicone copolymers . . . silicone polymers . . . polydimethylsiloxane . . . polymer blends”.  These recitations are unclear, vague and indefinite.  The first recitation of “low-surface energy resins”is a relative term which renders the claim indefinite.  The term “low surface energy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The second recitation is confusing whether the “polymer blends” are of the polymers recited before the term “polymer blends” or for blends of all polymers of any two polymers or all polymers known together.  
Claim 3 recites “the oleophobic surface coating comprises a material comprising carbon, fluorine, and silicon to provide an oleophobic surface coating that is a crosslinked mesh on the surface.”  This recitation is unclear, vague and indefinite whether the “a material” is in addition to the oleophobic surface coating itself or part of the oleophobic surface coating to make the surface coating oleophobic.  
Claim 4 has numerous recitations with parentheses and with the term “eg.”.  For the former enclosing language within parentheses causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed and replaced by commas to set off the chemical terminology while using semi-commas 
Claims 5-6 have parentheses which should be replace by set-off commas for the same reason as for Claim 4.  
Also Claim 6 has numerous abbreviations which should be replaced by the words for the abbreviations.  Additionally Claim 6 recites “Carboxylate-based fluorosurfactants such as . . .”, Narrow-range ethoxylate”, “special ethoxylated fatty esters and oils” and “pH-dependent primary, secondary, or tertiary amines, primary and secondary amines”.  For the first recitation, the term "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the second, third and fourth recitations, the terms “narrow” and “special” and dependent” are relative terms which renders the claim indefinite. These terms are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites “heat curing the transferred coating material on the contacted surface to provide the oleophobic surface coating” which is unclear and vague and indefinite whether a heat cured oleophobic surface coating is the same as or different from the oleophobic surface coating of Claim 1 or is the oleophobic surface coating of claim 1 heat cured or cured?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4-7, 9, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0105985 Henze, et al. (hereinafter 'Henze') in view of US 3,580,733 (Ott).  
Regarding Claims 1, 4-6, 13 and 20, Henze discloses in the entire document particularly for an oven comprising a cooking cavity and an oleophobic surface coating on at least one surface of the cooking cavity (¶s [0012], [0016], [0019], [0021], [0040], [0042], with oleophobic substances along with hydrophobic substance dispersed across the thickness of the surface coating in easy-to-care-for coating ... coatings on baking ovens surfaces.).  The oleophobic substances can have a chemical modification which imparts water-solubility.  Silicones and silanes, siloxanes, silicone oils and silicone fats are especially preferred hydrophobic oleophobic substances.  The silicone compounds can be branched or straight chain, or, if necessary, they can contain cyclic silane groups.  Also sol-gel systems can be used for the coating where gels are formed in situ during application on the article or apparatus to be coated and the continuous uniform gel network is produced on the surface from oxides like SiO2 and Al2O3.  The oleophobic surface coating provides easy-to-clean performance in a cleanability test for at least ten cycles (¶s [0012], [0052], [0057], Table 1; load cycles of 500, 1000, and 2000 maintaining easy clean performance as measured by contact angle.) and does not produce compounds when the surface comprising the oleophobic surface coating is heated to a temperature of 350º Celsius (¶s [0020], [0032], heat resistant and stable coating up to 400º Centigrade.).  Also for Claim 20 Henze discloses the oven of claim 19, wherein the oleophobic surface coating on the surface of the cooktop provides easy-to-clean performance (para [0012), [0016), [0019), (0021), [0040), [0042), oleophobic 
However Henze does not specifically disclose that said coating does not off gas any halogenated compounds when the surface. 
However, Ott is directed as is Henze to cleanability of ovens as disclosed for an easy clean surface that does not off gas (col 1, In 36-45; col 7, In 1-23, 'self-cleaning' coating comprising non-volatile enamel material.).  Ott at col 10, In 54-60 discloses the ratio of volatile vehicle to non-volatile material in the slip composition generally can be from 0.5: 1 to  55 about 10:1. Lower and higher ratios of vehicle to non-volatile materials usually cause difficulty in applying the slip to the substrate.  Therefore, the proportion of vehicle to non-volatile or solid material is generally regulated to provide a slip having desirable -spraying or dipping characteristics.  
For Claim 4 Ott discloses in the abstract and at Col. 8, lines 40-73 and Col 13, lines 21-27 and Table B that the enameling composition comprises alkali-bearing glass frit particles including particulate elemental metal selected from the group consisting of aluminum, magnesium, high alloys of either, and mixtures of the same; heating the resulting deposit in a heating zone until it forms, by interaction of the frit and the particulate metal, an integral, porous, sorptive 2, and alkali alumino phosphates have Al2O3.  The frit can be with conventional porcelain enameling clay with finely divided silica borax, bentonite clay, magnesium carbonate and sodium nitrite and water to prepare the non-volatile material   
For Claim 5, Ott discloses at Col. 8, ln 55-72 that the frit particles can have adhesion-promoting modifiers and Henze discloses at ¶ 0030 that the fluroalkylsilane is especially well bonded, i.e. adhered to tetrafunctionalized silane during sol-gel formation as in silica-sol.  
For Claim 6, Ott discloses at Col. 15, lins. 6-10 that oleophobic surface coating with enameling composition can have a wetting agent or surfactant of sulfonate like alkylaryl sulfonate.  
For Claim 13, Ott discloses at col. 2, lines 26-27 that the oven comprises a panel (col 2, In 26-27); but does not specifically disclose a panel covering a lower heating element in the cooking cavity, wherein the oleophobic surface coating is present on a top surface of the panel.  However, Henze further discloses a coating on all interior surfaces of an oven (¶ (0040).  To a person of ordinary skill 
For Claim 20 even though Heinze does not specifically disclose that said coating does not off gas any halogenated compounds when the cooktop surface, Ott discloses an easy clean surface that does not off gas (col 1, In 36-45; col 7, In 1-23, 'self-cleaning' coating comprising non-volatile enamel material.).  To a person of ordinary skill in the art, varying the amount of a compound that does not off gas as taught by Ott would have been obvious for use in the oleophobic surface coating as in Henze in order to control the spraying or dipping characteristics to form the coating (Ott: col 10, In 54-60), because Henze and Ott are directed towards easy clean surfaces. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Henze the oleophobic surface coating with sol-gel with silica sol and oleophobics like silicone polymer, as afore-described where from Ott the oleophobic surface is with an enameling composition of Ott given both have the same purpose of cleanability of ovens, where with amounts for enameling on the oleophobic surface coating does not off gas motivated to control the spraying or dipping characteristics to form the coating as for pending claims 1, 4 because Henze and Ott are directed towards easy clean surfaces.  Furthermore the combination of 
Regarding Claim 2, Henze in view of Ott is applied as to Claim 1 and Henze further discloses the oven wherein the oleophobic surface coating comprises one or more of silicones, silanes, siloxanes, silicone oils and silicone fats are especially preferred hydrophobic oleophobic substances or, if necessary, they can contain cyclic silane groups, an organofunctional silane (See ¶s 0019, 0021 0023-0031).  Also silanes like fluorinated organofunctional silane, polydimethylsiloxane, for silane based sol-gel systems, fluoroalkysilane, hydrolyzable inorganic ethoxysilyl groups, sol-gel systems, silane system, i.e. functionalized silanol groups.  
Regarding Claim 7, Henze in view of Ott is applied as to Claim 1, where Henze further discloses the oven, where the oleophobic surface coating comprises a thickness between 0.01 micrometers to 100 micrometers (¶s (0016), (0032).  
Regarding Claim 9, Henze in view of Ott is applied as to Claim 1, where Henze further discloses the oven wherein the oleophobic surface coating comprises an organofunctional silane system (para (0023). 
Regarding Claim 12, Henze in view of Ott is applied as to Claim 1, where Henze further discloses the oven, wherein the oven comprises a heating element in the cooking cavity, wherein the oleophobic surface coating is present on a surface near a heating element (¶ (0040); but does not specifically disclose below the exposed lower heating element.  However, Henze further discloses a coating on all interior surfaces of an oven (¶ [0040).  To a person of ordinary skill in the art, selecting a surface for coating near a heating element would have been obvious through routine experimentation in 
Regarding Claim 14, Henze in view of Ott is applied as to Claim 1, where Henze further discloses the oven of claim is a combi-oven (¶(0040).  
Regarding Claim 16, Henze in view of Ott is applied as to Claim 1, where Henze further discloses the oven is a microwave oven (para [0040).
 Regarding Claim 18, Henze in view of Ott is applied as to Claim 1, where Henze further discloses further discloses the oven is a residential oven comprising a cooktop (¶(0040), cooking range), wherein the residential oven is configured to heat the cooking cavity to a temperature up to about 290ºCelsius (¶s[0020), [0032), heat resistant and stable coating up to 400º degrees Centigrade.).   
Regarding Claim 19, Henze in view of Ott is applied as to Claim 1, where Henze further discloses the oven comprising an oleophobic surface coating on a surface of the cooktop (¶ [0040), at least one surface of a cooking range.)   
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henze in view of Ott further in view of US 2013/0065291to Jia, et al. (hereinafter 'Jia').  
Regarding Claims 3 and 10 Henze in view of Ott is applied as to Claim 1, however Henze as modified even though disclosing the oleophobic surface coating comprises a material comprising carbon, fluorine, and silicon to provide an oleophobic surface coating on the surface (¶s (0022), (00231).  
However Henze as modified does not expressly disclose a coating that is a crosslinked mesh on the surface or even though disclosing silane does not expressly disclose epoxy silane.  
Jia discloses a cleanable surface (¶s [0024). (0025) with a coating material comprising carbon, fluorine, and silicon (¶(0032) that is crosslinked mesh on the surface (para (0022), [0030). [0034), discloses a cleanable surface (¶s [0024)-(0025) with a coating material comprising carbon, fluorine, and silicon (¶ (0032) that is crosslinked, which would be a mesh, on the surface (¶s (0022), [0030). [0034), polymers crosslinked with crosslinking functional agent as a coating on a substrate.).  Also Jia discloses at an epoxysilane (¶ (0032), combinations of epoxy and silane.) for use with a cleanable surface (¶ (0024), (0025).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Henze as modified the oleophobic surface coating with sol-gel with silica sol and oleophobics like silicone polymer, where the oleophobic surface is with an enameling composition, where with amounts for enameling on the oleophobic surface coating does not off gas, as afore-described for Claim 1, where from Jia crosslinking a coating as taught by Jia would be used in the oven as in Henze in view of Ott and epoxysilane would be substituted for or combined with the silane of Henze in view of Ott given both have the same purpose for cleanability of stains motivated to remove organic stains from surfaces and minimize the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henze in view of Ott further in view of US 2017/0190139 A1 to Haghdoost, et al. (hereinafter 'Haghdoost').  
Regarding Claim 8, Henze in view of Ott is applied as to Claim 1 and Henze further discloses the oven, wherein the oleophobic surface coating comprises a water contact angle between 100 degrees and 150 degrees (para (0052); but does not specifically disclose as tested by ASTM D7490-13 using distilled water.  
However, Haghdoost discloses testing oleophobic surface coatings (para (00741) by ASTM D7490-13 using water (para (0065), (0068). 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Henze as modified the oleophobic surface coating with sol-gel with silica sol and oleophobics like silicone polymer, where the oleophobic surface is with an enameling composition, where with amounts for enameling on the oleophobic surface coating does not off gas, as afore-described for Claim 1, where testing an oleophobic surface as taught by Haghdoost would have been used in the oven as in Henze in view of Ott motivated to determine durability for heat resistant oleophobic coated surfaces (Haghdoost: para (00681) as for Claim 8.  .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henze in view of Ott further in view of US 2011/0192830 Wilson, (hereinafter “Wilson”).  
Regarding Claim 15, Henze in view of Ott is applied as to Claim 1, however Henze as modified discloses the oven, wherein the oven is food processing equipment (¶[0040); but does not specifically disclose a recreational vehicle oven. 
However, Wilson discloses an easy clean oven (para [0031) for use in a recreational vehicle (para (0028). 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Henze as modified the oleophobic surface coating with sol-gel with silica sol and oleophobics like silicone polymer, where the oleophobic surface is with an enameling composition, where with amounts for enameling on the oleophobic surface coating does not off gas, as afore-described for Claim 1, where from Wilson use of the oven as in Henze in view of Ott would be in a recreational vehicle as taught by Wilson motivated to provide an oven where traditional appliance connections are unavailable (Wilson: ¶ (00071) as for Claim 15.  .   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henze in view of Ott further in view of US 2009/0272269 A1 Leonard, (hereinafter “Leonard”).  
Regarding Claim 17, Henze in view of Ott is applied as to Claim 1, and Henze further discloses the oven is a processing oven (para [0040); but does not specifically disclose a semi-conductor processing oven. 
However, Leonard discloses a semi-conductor processing oven (¶ [0411)), comprising cleaning systems (¶ (0061) and oleophobic compound (¶ (0357). 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Henze as modified the oleophobic surface coating with sol-gel with silica sol and oleophobics like silicone polymer, where the oleophobic surface is with an enameling composition, where with amounts for enameling on the oleophobic surface coating does not off gas, as afore-described for Claim 1, where the oven of Henze modified by Ott is used as a semi-conductor processing oven as taught by Leonard motivated to clean volatile contaminates from the media before heating to minimum hazard (See Leonard: ¶s (0065), (0275), (0276) as for Claim 17.  Furthermore the combination of Leonard with Henze, Ott, has a reasonable . 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henze in view of Ott further in view of US 2006/0264650  Arora (hereinafter Arora) in view of Haghdoost).  
For Claim 11, Henze in view of Ott is applied as to Claim 1, however Henze as modified does not expressly disclose the oleophobic surface coating produced by contacting with wipes.    
Arora discloses a wipe comprising a carrier material and a coating material retained by the carrier material (¶ [0076): "the coating solution was impregnated in sealed pouch for easy application onto wet wipe cloth"), wherein the carrier material can transfer at least some of the coating material from the carrier material to a contacted surface (¶ [0077): "the coating was formed using a
wipe on method of application"), wherein the coating material provides an oleophobic surface coating on the contacted surface (para [0054): "permanent transparent uniform thin coating, which has excellent hydrophobic/oleophobic properties") and wherein the oleophobic ·surface coating provides easy-to-clean performance (para (0055): "providing one or more of the types of films/coating on a substrate: a protective film, an anti-corrosion coating, a wear resistant coating, an anti-smudge film (meaning the substrate surface stays clean)").
However Arora does not specifically disclose wherein the oleophobic surface coating provides easy-to-clean performance in a cleanability test for at

In view that both Arora and Haghdoost disclose oleophobic coatings comprising, for example, fluorinated silanes (Arora, para [0059); Haghdoost, para [0006); i.e., the same compounds, inherently possessing the aforementioned properties as disclosed in para [0071] of the present Application), it would have been obvious to one having ordinary skill in the art to combine the teachings of Arora and Haghdoost, and design the wipe, as disclosed in Arora, while providing the certain properties for the generated oleophobic surface coating, as disclosed in Haghdoost, in order to improve the cleanliness of the treated surface. Whereas neither Arora nor Haghdoost specifically disclose a cleanability test for less than ten cycles and oleophobic surface coating is heated to a temperature of 350 degree Celsius (i.e., -350 DEG C thermal stability instead of 300 DEG C), in view of the above disclosure, it would have been obvious for the person of ordinary· skill in the art to adjust the aforementioned parameters to be within the specified 
Applicants are reminded for the wording of Claim 11 of “the oleophobic surface coating is produced by  contacting the surface with a wipe comprising a carrier material and a coating material retained by the carrier material to transfer at least some of the retained coating material from the wipe to the contacted surface, and heat curing the transferred coating material on the contacted surface to provide the oleophobic surface coating” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart 
Furthermore one of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Henze as modified the oleophobic surface coating with sol-gel with silica sol and oleophobics like silicone polymer, where the oleophobic surface is with an enameling composition, where with amounts for enameling on the oleophobic surface coating does not off gas, as afore-described for Claim 1, where from Arora in view of Haghdoost the oleophobic surface coating of Henze in view of Ott is combines with a coating produced by contacting the surface with a wipe as taught in Arora in view of Haghdoost motivated to provide easy-to-clean performance "providing one or more of the types of films/coating on a substrate: a protective film, an anti-corrosion coating, a wear resistant coating, an anti-smudge film (meaning the substrate surface stays clean)") as for Claim 11. Furthermore the combination of Arora in view of Haghdoost with Henze in view of 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787